Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicants’ response to the office action filed on 07 July 2021 has been considered and acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 July 2021 has been entered.







	
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Matthew Jorge on 28 January 2022. The application has been amended as follows: 
Amend claim 12 to replace the term “reagents” with the term “chemicals”.
Amend claim 21 to replace the term “with” with the term “within”.
Cancel claims 26 and 27.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
	Claims 1-3, 5-23, 25, 29 and 30 are allowed.
Applicants’ arguments are persuasive regarding the rejection of claims 1-3, 5-10, 12, 14-16, 19-23 and 25 as being unpatentable over the teachings of Fisher et al. (US20150176071) in view of Hindson et al. (WO2014210353) and Fan et al. (WO2016118915, published 28 July 2016).
 The closest art, Fan et al. (WO2016118915), teach providing a viscous buffer comprising additives, such as PEG, to adjust the viscosity of flow cell buffer in order to reduce the rate of 
However, the prior art does not teach or fairly suggest the claimed combination of steps comprising degrading the captured hydrogel beads in the presence of the liquid diffusion barrier to substantially inhibit diffusion of the sequencing libraries beyond a diameter of the corresponding hydrogel bead and to allow transport and seeding of the sequencing libraries to the surface of the sequencing flow cell in relative close proximity of a footprint of the corresponding hydrogel bead as recited by the claimed method.
Furthermore, the rejections of claims 11 and 13 in further view of Novak; claim 13 in further view of Ferrari; claims 17 and 18 in further view of Rigatti; claim 29 in further view of Ma, as recited in the action mailed 09 March 2021 are withdrawn for reasons as recited above. 
 Furthermore, the rejections of the instant claims on the ground of nonstatutory double patenting as recited in the action mailed 09 March 2021 are also withdrawn for reasons as recited above. 
Furthermore, claims 26 and 27 are cancelled by authorization of Applicants’ representative as these claims are drawn to non-elected inventions withdrawn with traverse.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897. The examiner can normally be reached M-F 7-10 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAHANA S KAUP/Primary Examiner, Art Unit 1639